Citation Nr: 0836145	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  04-24 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for hypertension, now claimed as hypertensive 
vascular disease; and, if so, whether entitlement to service 
connection for this condition is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida in which the RO determined that new and 
material evidence sufficient to reopen a previously denied 
claim for service connection for hypertension had been 
received, but denied the de novo issue of entitlement to 
service connection for that condition.  

The appellant presented testimony at a Video Conference 
hearing chaired by the undersigned Veterans Law Judge in July 
2007.  A transcript of the hearing is associated with the 
claims folder.

The Board has determined that new and material evidence 
sufficient to reopen the claim has been received.  The issue 
of entitlement to service connection for hypertension is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC for further development before 
readjudicating the claim on the underlying merits.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.  In a July 1955 decision, the RO in St. Paul, Minnesota 
denied service connection for hypertension.  Following 
receipt of notification of that determination, the veteran 
did not initiate a timely appeal of the denial, and the 
decision became final.

2.  The evidence received since the RO's July 1955 denial of 
service connection for hypertension, now claimed as 
hypertensive vascular disease, includes a diagnosis of 
hypertension.


CONCLUSIONS OF LAW

1.  The RO's July 1955 decision that denied service 
connection for hypertension is final.  38 U.S.C.A. § 7105 
(West 2002) and 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 
(2007).

2.  The evidence received since the RO's July 1955 
determination is new and material, and the claim for service 
connection for hypertension, now claimed as, hypertensive 
vascular disease, is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As to the new and material aspect of the veteran's claim for 
entitlement to service connection for hypertension, the Board 
is granting the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further considered.  

Analysis - New and Material Evidence

Evidence of record at the time of the July 1955 RO decision 
included a June 1955 VA examination finding of mild "labile 
hypertension" and no current hypertension.  Based on this 
evidence, the RO denied service connection for hypertension.  
The veteran did not appeal this decision to the Board.  Thus, 
the RO's decision is final.  38 U.S.C.A. § 7105, C.F.R. 
§§ 3.104, 20.200, 20.302, 20.1103.  

In a statement which was received by the RO in March 2003, 
the veteran, through his representative, again raised the 
issue of service connection for hypertension.

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2007).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  See also Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).

At the time of the July 1955 RO decision, the RO determined 
that there was no evidence of diagnosed hypertension.  
Additional evidence received since that earlier decision now 
includes such evidence.  Specifically, a September 2000 
private medical record reflects a diagnosis of hypertension 
which is controlled by anti-hypertensive medications.  

This medical evidence is clearly probative because, for the 
first time, competent evidence of diagnosed hypertension has 
been presented.  Thus, the Board finds that the additional 
evidence received since the last prior final denial of 
service connection for hypertension raises a reasonable 
probability of substantiating the claim for service 
connection.  This additional evidence is, therefore, new and 
material, as contemplated by the pertinent law and 
regulations, and serves as a basis to reopen the veteran's 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2007).


ORDER

The petition to reopen the claim for service connection for 
hypertension, now claimed as hypertensive vascular disease, 
is granted, subject to further development of the claim on 
remand.


REMAND

The record reflects a diagnosis of hypertension upon 
separation from service in April 1955, which appears to have 
been based on an isolated, elevated blood pressure reading of 
180/80.  A May 1955 affidavit by a private physician also 
indicates a diagnosis of hypertension, which, again, appears 
to have been based on an isolated blood pressure reading of 
178/80.  The report of a June 1955 VA examination shows a 
diagnosis of "Labile hypertension, mild; no hypertension 
noted at this examination."  Subsequent private medical 
records dated many years later reflect diagnosis and 
treatment for hypertension.    
The veteran underwent a VA examination in July 2008 to 
determine the nature, extent, and etiology of any currently-
shown hypertension.  The report of that examination reveals a 
number of misstatements regarding the pertinent medical 
history.  Specifically, the report indicates that the April 
1955 "separation examination did not mention any 
hypertension," and that the veteran "was not given a 
diagnosis of Labil hypertension" at the June 1955 VA 
examination.  

The examiner provided a diagnosis of "essential 
hypertension," and determined that this condition was less 
likely as not present during service, and at least as likely 
as not related to the diagnosis of hypertension noted after 
service.  In support of the opinion that the current 
hypertension was less likely as not present during service, 
the examiner did not address the diagnosis of hypertension 
noted at the separation examination, or how it is that the 
veteran's current hypertension is not related to that 
diagnosis.  Additionally, it appears the examiner attempted 
to draw a distinction between the currently-shown "essential 
hypertension" and the "labile hypertension" noted in June 
1955; however, neither of these conditions is adequately 
defined or explained in the report, and any medical 
difference between the two is still unclear, (at least to a 
lay person).  Further, with regard to the opinion that the 
current hypertension is at least as likely as not related to 
the diagnosis of hypertension after service, it is unclear 
which post-service diagnosis the examiner is referencing (as 
noted above, the record shows a diagnosis of hypertension as 
early as May 1955, just one month after separation).  The 
Board finds that is necessary to address the foregoing issues 
before proceeding with a decision in this case.   


Accordingly, the case is REMANDED for the following action:

1.  The RO should return the claims file 
to July 2008 VA examiner.  If that 
examiner is not available, the claims 
file should be referred to another 
appropriate individual.  After reviewing 
the record in its entirety, the examiner 
is asked to express an opinion as to 
whether it is at least as likely as not, 
i.e., a 50 percent probability or 
greater, that the veteran's currently-
shown hypertension had its onset during 
service, and/or is related to service.  
In reaching this opinion, the examiner is 
asked to specifically address the 
diagnosis of hypertension noted at 
separation in April 1955, the May 1955 
post-service diagnosis of the same, and 
the June 1955 diagnosis of labile 
hypertension, including a discussion of 
the accuracy of those diagnoses as well 
as any medical difference between 
hypertension and labile hypertension.  A 
complete rationale should be provided for 
all opinions expressed. 

2.  Following completion of the above, 
the RO should again review the record.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


